NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JARMEEL EARL BENNETT,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )       Case No. 2D13-5360
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed December 31, 2014.

Appeal from the Circuit Court for Charlotte
County; Amy R. Hawthorne, Judge.

Howard L. Dimmig, II, Public Defender, and
Marie-Louise Samuels Parmer, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.



DAVIS, Chief Judge.

             Jarmeel Bennett challenges his convictions and sentences for burglary

with a firearm while concealing his identity with a hood or mask and attempted robbery

with a firearm while concealing his identity with a hood or mask. We affirm without
prejudice to Bennett's raising his claims of ineffectiveness of trial counsel as set forth in

the instant appeal in a timely motion for postconviction relief pursuant to Florida Rule of

Criminal Procedure 3.850. See Derisma v. State, 14 So. 3d 262, 263 (Fla. 4th DCA

2009).

              Affirmed.



WALLACE and CRENSHAW, JJ., Concur.




                                            -2-